Title: From John Adams to François Adriaan Van der Kemp, 23 June 1819
From: Adams, John
To: Van der Kemp, François Adriaan


				
					dear Sir
					Quincy June 23d 1819
				
				Pray tell me how you apply the sublimate murcury for the cure external’y and internally of weak weeping inflamatory and dim sighted Eye—I am interested in this inquiry—have you seen duponceau and Heckevelder on the Indians—which is the worst! the Revenge of Indians or the inquisition? I admire your maxim Nil Peractum do nec aliquid peragendum—but I have scarcely written eleven hundred words, while you have written eleven hundred pages—I have sent your letter to Caroline—and will send any other—I am glad she has sense enough to Court your Correspondence moriturus te salutat—
				
					John Adams
				
				
			